WELLFORD, Senior Circuit Judge,
concurring.
I join in Judge Wollman’s comprehensive opinion, except that I would join the Fourth Circuit (en banc) and the Third Circuit in concluding that for Sherman Act purposes, absent special circumstances not present in this case, “the peer review process does not represent the sudden joining of independent economic forces that section one [of the Sherman Act] is designed to deter and to penalize.” Oksanen v. Page Memorial Hospital, 945 F.2d 696, 703 (4th Cir.1991) (en banc), cert. denied, — U.S.-, 112 S.Ct. 973, 117 L.Ed.2d 137 (1992). See also Weiss v. York Hospital, 745 F.2d 786, 814 (3d Cir.1984), cert. denied, 470 U.S. 1060, 105 S.Ct. 1777, 84 L.Ed.2d 836 (1985). Accordingly, I would conclude that the medical staffs and review committees of the defendant hospitals, as a matter of law, cannot be held to conspire with the hospitals in conducting a good faith peer review of a staff member whose medical conduct is under investigation.